Citation Nr: 0334297	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  02-15 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether a decision granting an effective date of February 13, 
1995, for a total disability rating based on individual 
unemployablity was clearly and unmistakably erroneous.


REPRESENTATION


Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from July 1965 to 
April 1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  A July 1997 RO 
decision, in part, granted a total disability rating based on 
individual unemployability (TDIU) effective from February 13, 
1995.  In a more recent decision in October 2002, the RO 
determined it did not commit clear and unmistakable error 
(CUE) in assigning that effective date.  This appeal ensued.

In his October 2002 substantive appeal (VA Form 9), the 
veteran checked a box on the form indicating he wanted a 
hearing at the Board in Washington, D.C.  The Board sent him 
a letter later that same month informing him that his hearing 
was scheduled for February 6, 2003.  He submitted a statement 
to the Board in December 2002 canceling hearing request.  
See 38 C.F.R. § 20.702(e) (2003).  

The veteran's representative alleges that several unappealed 
RO decisions over the years either failed to adjudicate 
inferred claims for a TDIU or, if adjudicated, contained 
procedural flaws or inadequately developed evidence.  The 
specific RO decisions in question were issued in December 
1987, May 1988, December 1989, January 1992 and May 1993-all 
prior to the decision in July 1997 that is currently at 
issue.  The representative believes those earlier decisions 
also should be overturned on the basis of CUE.

As for the December 1987 decision, in particular, the 
representative argues the RO should have adjudicated an 
inferred claim for a TDIU because the veteran sought the 
highest rating possible for his post-traumatic stress 
disorder (PTSD) and since he had submitted evidence of 
unemployability.  See Norris v. West, 12 Vet. App. 413 (1999) 
and Roberson v. Principi, 251 F.3d, 1378 (Fed. Cir. 2001).  
The representative further alleges that the May 1988 
decision-and subsequent May 1988 statement of the case 
(SOC)-improperly adjudicated a claim for a TDIU 


since the veteran had not submitted an SOC-triggering notice 
of disagreement (NOD).  As well, the representative believes 
the December 1989 decision should have adjudicated an 
inferred claim for a TDIU.

As for the January 1992 decision, the representative alleges 
the notification letter was flawed because it failed to 
provide a summary of the evidence considered or a statement 
of the reasons and bases for denying a higher rating for the 
PTSD.  He also says that letter failed to address the 
inferred issue of entitlement to a TDIU.  Issue also is taken 
with the May 1993 decision denying a TDIU because the 
representative believes it involved a grave procedural error 
in failing to obtain the veteran's Vocational Rehabilitation 
& Education (VR&E) file, especially in light of his statement 
that his VA counselor had found him unemployable.

The additional claims alleging CUE in those earlier RO 
decisions have not been adjudicated by the RO-much less 
denied and timely appealed to the Board.  So the Board does 
not presently have jurisdiction to consider them.  38 C.F.R. 
§ 20.200 (2003).  Accordingly, they are referred to the RO 
for consideration.


REMAND

In discussing the reasons and bases for its October 2002 
decision denying the claim of CUE in its earlier July 1997 
decision-as to the effective date assigned for the TDIU, the 
RO referred to information contained in a report from a 
VA vocational rehabilitation specialist.  A preliminary 
review of the claims file indicates the RO had created a VR&E 
counseling file for the veteran, and this file reportedly 
contains a "closure" statement from his VA vocational 
rehabilitation specialist, dated June 1, 1994.  This closure 
statement, however, which contains an assessment about his 
ability to work, is not in his claims file (the record on 
appeal).  So it must be obtained.



Additionally, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this particular appeal, the SOC on the effective date 
issue, mailed on October 11, 2002, which informed the veteran 
of his rights in the VA claims process, stated that he had 60 
days from the mailing of the SOC to provide additional 
evidence in support of his claim.  The 60-day response period 
is invalid for the same reasons as the 30-day response period 
that was invalidated in the PVA case cited above.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Obtain the veteran's VR&E file, 
including the Vocational Rehabilitation 
Specialist's "closure" statement of 
June 1, 1994.  



2.  Also review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the claim to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




